DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-9 in the reply filed on August 9 2021 is acknowledged.
Claims 10-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 9 2021.

Information Disclosure Statement
The information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5 and 8 are rejected under 35 U.S.C. 102(a)(1)& (a)(2) as being anticipated by Twining (U.S. Patent No. 2,733,595, hereinafter Twining).
	With respect to Claim 1, Twining discloses a laboratory test apparatus [see fig 5 unless otherwise noted] comprising: a housing [ cup 60 see fig 3, is within testing tube 10 ] defining an inner volume [interior of 60], the housing comprising a first end [bottom] and a second end [top end], the inner volume representing an inner region of a wellbore at least partially formed in a formation containing a vugular loss zone of the wellbore, the housing configured to receive wellbore fluid within the inner volume; a first cover plate [56] configured to sealingly cover the first end, the first cover plate representing a first volumetric boundary of the inner region of the wellbore; a second cover plate [34] configured to sealingly cover the second end, the second cover plate representing a second volumetric boundary of the inner region of the wellbore, the second cover plate defining an outlet [unlabeled 
	In order to expedite prosecution, the examiner used prior arts relevant to the applicants intended use, but wants to make clear that apparatus claims cover what a device is, not what a device does.  See MPEP 2114-II below.  Claiming that the housing and cover plates “represent” an inner region of a wellbore, a first volumetric boundary and a second volumetric boundary don’t place any structural limitations on the housing and plates.  Under the broadest reasonable interpretation, any housing with cover plates, and oulet and a pressure port would read on claim 1.

"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.). 
	With respect to Claim 2, Twining discloses the apparatus of claim 1, wherein, in the closed state, the outlet is configured to prevent flow of the wellbore fluid in response to the fluidic pressure, and, in 
	With respect to Claim 5, Twining discloses the apparatus of claim 1, wherein the housing is transparent.  See column 5, line 2
	With respect to Claim 8, Twining discloses the apparatus of claim  1, further comprising a pressure inlet pipe [38] coupled to the pressure port, the pressure inlet pipe configured to transmit [column 4, lines 14-16] the fluidic pressure from a pressure source into the housing through the pressure port.
	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Twining.
	With respect to Claim 3, Twining discloses the apparatus of claim 1, but does not disclose a specific the size of the outlet. 
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to size Twining’s outlet to any convenient size based on the venting needs and pressure constraints of the system.  Furthermore outlets greater than 10 mm are common in fluid handling systems.

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to see Twining’s flexible hose 38 attached to the inlet and recognize that a flexible hose could also be attached to the outlet if one desired to redirect or recapture the vented air
	The examiner is relying upon a different interpretation of Twinining’s elements to reject claims 7 and 9.
	For claim 7, the first end is now the top, with 34 as the first cover plate, and the second end is now the bottom, with 56 as the second plate.  This interpretation teaches all the limitations of claims 1 and 7, except that the outlet is now on the first cover plate, rather than on the second plate, as claimed.  
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that the vent can be arranged to any position along the device, including at the second plate, without changing the functionality.  The placement of the vent is a matter of design choice.
	With respect to Claim 9, the first end is now the top, with 34 as the first cover plate, and the second end is now the bottom, with 56 as the second plate, and 16 is a mounting stand attached to the first end of the housing, the mounting stand configured to maintain the housing in a substantially vertical orientation.  This interpretation teaches all the limitations of claims 1 and 7, except that the outlet is now on the first cover plate, rather than on the second plate, as claimed.  
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that the vent can be arranged to any position along the device, including at the second plate, without changing the functionality.  The placement of the vent is a matter of design choice.


Claim 4  rejected under 35 U.S.C. 103 as being unpatentable over Twining in view of Standing et al. (U.S. Patent No. 2,646,678, hereinafter Standing).
	With respect to Claim 4, Twining discloses the apparatus of claim 1, but does not disclose further comprising a wired screen defining an opening, the wired screen positioned at the second end aligning the outlet and the opening, the wired screen cooperating with the second cover plate to sealingly cover the second end.
	Standing discloses a similar fluid loss tester further comprising a wired screen defining an opening, the wired screen positioned at the second end aligning the outlet and the opening, the wired screen cooperating with the second cover plate to sealingly cover the second end.  See fig 1 and 2, and column 1, line 32.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to add a wired screen defining an opening, the wired screen positioned at the second end aligning the outlet and the opening, the wired screen cooperating with the second cover plate to sealingly cover the second end to Twining for the benefit of being able to perform additional fluid loss test scenarios.  




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551.  The examiner can normally be reached on 10 am- 6 pm EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855